Case 17-11533 Doc 64 Filed 01/18/19 Entered 01/18/19 10:25:14 Main Document Page 1 of 4




                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA


   In re:                                                      Case No. 17-11533
            LYNNON CONNERLY

                       Debtor(s)


            CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

          S.J. Beaulieu, Jr., chapter 13 trustee, submits the following Final Report and Account of
   the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
   follows:

            1) The case was filed on 06/14/2017.

            2) The plan was confirmed on NA .

            3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
   NA .

        4) The trustee filed action to remedy default by the debtor in performance under the plan
   on NA .

            5) The case was dismissed on 01/10/2018.

            6) Number of months from filing to last payment: 7.

            7) Number of months case was pending: 19.

            8) Total value of assets abandoned by court order: NA .

            9) Total value of assets exempted: $10,000.00.

            10) Amount of unsecured claims discharged without payment: $0.00.

            11) All checks distributed by the trustee relating to this case have cleared the bank .




   UST Form 101-13-FR-S (9/1/2009)
Case 17-11533 Doc 64 Filed 01/18/19 Entered 01/18/19 10:25:14 Main Document Page 2 of 4




   Receipts:

          Total paid by or on behalf of the debtor               $13,790.00
          Less amount refunded to debtor                         $11,420.78

   NET RECEIPTS:                                                                                     $2,369.22


   Expenses of Administration:

       Attorney’s Fees Paid Through the Plan                                 $2,310.00
       Court Costs                                                               $0.00
       Trustee Expenses & Compensation                                          $59.22
       Other                                                                     $0.00
   TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,369.22

   Attorney fees paid and disclosed by debtor:                  $190.00


   Scheduled Creditors:
   Creditor                                       Claim         Claim            Claim       Principal      Int.
   Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
   AARON SALES & LEASE OW           Unsecured            NA            NA              NA            0.00       0.00
   ACCEPTANCE NOW                   Unsecured            NA            NA              NA            0.00       0.00
   ACS PRIMARY CARE PHYSICIANS SW   Unsecured         228.00          0.00          220.36           0.00       0.00
   ALPAT COLL                       Unsecured            NA            NA              NA            0.00       0.00
   AMERICAN INFOSOURCE LP           Unsecured      2,438.00           0.00        2,391.96           0.00       0.00
   AMSHER COLLECTION SERV           Unsecured         548.00           NA              NA            0.00       0.00
   ASI FEDERAL CREDIT UNION         Unsecured            NA            NA              NA            0.00       0.00
   BICORP CLINICAL LAB, INC.        Unsecured          30.00           NA              NA            0.00       0.00
   CENTERPOINT ENERGY ENT           Unsecured            NA            NA              NA            0.00       0.00
   COMENITYBK/VICTORIASEC           Unsecured            NA            NA              NA            0.00       0.00
   COMMONWEALTH FINANCIAL           Unsecured         442.00           NA              NA            0.00       0.00
   COMNWLTH FIN                     Unsecured         351.00           NA              NA            0.00       0.00
   CONVERGENT OUTSOURCING           Unsecured         589.00           NA              NA            0.00       0.00
   EDGAR LOWE                       Secured        8,000.00            NA              NA            0.00       0.00
   ENTERGY LOUISIANA LLC            Unsecured         133.00          0.00          135.85           0.00       0.00
   ERC/ENHANCED RECOVERY CORP       Unsecured         232.00           NA              NA            0.00       0.00
   FORT BEND COUNTY TOLL ROAD AU    Unsecured           4.00           NA              NA            0.00       0.00
   GREEN MOUNTAIN ENERGY CO         Unsecured            NA           0.00          589.81           0.00       0.00
   HILLCREST DAVIDSON & A           Unsecured      1,377.00            NA              NA            0.00       0.00
   INFINITI FIN SVCS                Secured              NA            NA              NA            0.00       0.00
   INTERNAL REVENUE SERVICE         Priority      20,000.00            NA              NA            0.00       0.00
   INTERNAL REVENUE SERVICE         Unsecured    110,000.00            NA              NA            0.00       0.00
   KOHLS/CAPONE                     Unsecured            NA            NA              NA            0.00       0.00
   LA DEPT OF REVENUE               Unsecured            NA           0.00        4,534.34           0.00       0.00
   M & T BANK                       Secured       15,000.00           0.00       13,967.79           0.00       0.00
   M & T BANK                       Secured      120,000.00           0.00       50,880.25           0.00       0.00
   MERIDIAN FIN                     Unsecured      1,251.00            NA              NA            0.00       0.00
   MERIDIAN FIN                     Unsecured          93.00           NA              NA            0.00       0.00
   MIDLAND CREDIT MANAGEMENT        Unsecured            NA           0.00        1,302.04           0.00       0.00
   MILITARY STAR                    Unsecured            NA            NA              NA            0.00       0.00
   NAVIENT SOLUTIONS INC            Unsecured            NA            NA              NA            0.00       0.00



   UST Form 101-13-FR-S (9/1/2009)
Case 17-11533 Doc 64 Filed 01/18/19 Entered 01/18/19 10:25:14 Main Document Page 3 of 4




   Scheduled Creditors:
   Creditor                                      Claim           Claim         Claim        Principal       Int.
   Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
   PHH MORTGAGE CORPORATION        Secured      178,657.00             0.00   157,859.43            0.00        0.00
   PHH MORTGAGE CORPORATION        Secured       21,374.88             0.00    21,374.88            0.00        0.00
   PROCOLLECT,INC                  Unsecured      6,903.00              NA            NA            0.00        0.00
   RESURGENT CAPITAL SERVICES      Unsecured         573.00            0.00        535.60           0.00        0.00
   TEXAS COMPTROLLER OF PUBLIC A   Priority            1.00             NA            NA            0.00        0.00
   U S DEPARTMENT OF EDUCATION     Secured      132,614.00             0.00   133,884.95            0.00        0.00


   Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
   Secured Payments:
         Mortgage Ongoing                                $342,624.63                   $0.00                $0.00
         Mortgage Arrearage                               $35,342.67                   $0.00                $0.00
         Debt Secured by Vehicle                               $0.00                   $0.00                $0.00
         All Other Secured                                     $0.00                   $0.00                $0.00
   TOTAL SECURED:                                        $377,967.30                   $0.00                $0.00

   Priority Unsecured Payments:
          Domestic Support Arrearage                              $0.00                $0.00                $0.00
          Domestic Support Ongoing                                $0.00                $0.00                $0.00
          All Other Priority                                      $0.00                $0.00                $0.00
   TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

   GENERAL UNSECURED PAYMENTS:                                $9,709.96                $0.00                $0.00


   Disbursements:

          Expenses of Administration                               $2,369.22
          Disbursements to Creditors                                   $0.00

   TOTAL DISBURSEMENTS :                                                                            $2,369.22




   UST Form 101-13-FR-S (9/1/2009)
Case 17-11533 Doc 64 Filed 01/18/19 Entered 01/18/19 10:25:14 Main Document Page 4 of 4




           12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
   the estate has been fully administered, the foregoing summary is true and complete, and all
   administrative matters for which the trustee is responsible have been completed . The trustee
   requests a final decree be entered that discharges the trustee and grants such other relief as may
   be just and proper.

   Dated: 01/18/2019                             By:/s/ S.J. Beaulieu, Jr.
                                                                             Trustee

   STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
   Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




   UST Form 101-13-FR-S (9/1/2009)
